Electronically Filed
                                                       Supreme Court
                                                       SCPR-XX-XXXXXXX
                           SCPR-XX-XXXXXXX             17-DEC-2019
                                                       09:14 AM
             IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                   IN RE PAMELA MACER, Petitioner.


                           ORIGINAL PROCEEDING

     ORDER GRANTING PETITION TO RESIGN AND SURRENDER LICENSE
  (By Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson JJ.)

          Upon consideration of Petitioner Pamela Macer’s
petition to resign and surrender her license to practice law in
the State of Hawai#i, filed pursuant to Rule 1.10 of the Rules of
the Supreme Court of the State of Hawai#i (RSCH), and the
affidavits submitted in support thereof, we conclude that
Petitioner Macer has fully complied with the requirements of RSCH
Rule 1.10.    Therefore,
          IT IS HEREBY ORDERED that the petition is granted.
          IT IS FURTHER ORDERED, pursuant to RSCH Rule 1.10(g),
that the Petitioner shall comply with the notice, affidavit, and
record requirements of RSCH Rules 2.16(a), (b), (d), and (g).
          IT IS FINALLY ORDERED that the Clerk shall remove the
name of Petitioner Pamela Macer, attorney number 9127, from the
roll of attorneys of the State of Hawai#i, effective with the
filing of this order.
          DATED:    Honolulu, Hawai#i, December 17, 2019.
                                       /s/ Mark E. Recktenwald
                                       /s/ Paula A. Nakayama
                                       /s/ Sabrina S. McKenna
                                       /s/ Richard W. Pollack
                                       /s/ Michael D. Wilson